Title: From James Madison to James Madison, Sr., 25 April 1796
From: Madison, James
To: Madison, James, Sr.


Hon’d Sir
Pha. Apl. 25. 1796
In consequence of my brothr. Wms. letter I have written to Hickley to assist in chusing & sending on a pr. Cologne Stones. The Windsor Chairs made here at present are dear & slight, & as they wd. be newly painted would suffer much on the way. I think you had better get them at Fredg. or Richmond where I understand they are cheaper & at least as good as here. I inclose a third No. of the Debates; the 2 preceding having been already sent. The Treaty question not yet decided. A vote I hope will be taken today. The event is not absolutely certain. In the first instance, at least, it seems probable the majority will be agst. carrying the Treaty into effect under circumstances, where no information is given by the Executive, and the British continue to robb our vessels & impress our Seamen into the war. Dolly writes a few lines to my mother which are inclosed to my brother William, The debates inclosed in this making up the privileged weight. We have had & still have a severe drought here. I fear it may prove injurious to our experiment of sowing clover this spring. Yr. Affe. son.
Js. Madison Jr
